Title: To Alexander Hamilton from Lewis Tousard, 9 October 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dr. Sir
            Newport October 9th 1799—
          
          Can you procure me the loan of a correct plan of the city and Harbour of New york. I am busying myself with laying down upon paper Some Ideas for their defense which I will transmit to you as Soon as they are completed—
          With great respect Dr Sir Your most obed & very hble Servt
          
            Lewis Tousard
          
          Maj. General A. Hamilton
        